Citation Nr: 1010415	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied service connection for 
back and neck disorders.  The Veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review.  

In an April 2007 decision, the Board denied service 
connection for back and neck disorders.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  While the matter was pending 
before the Court, in August 2008, the Veteran's attorney and 
a representative of VA's General Counsel, on behalf of the 
Secretary, filed a joint motion for remand.  In an August 
2008 order, the Court granted the motion, vacated the Board's 
April 2007 decision, and remanded the matter for further 
development and readjudication.  In February 2009, the Board 
remanded the Veteran's claims for further development, and 
the case has since been returned to the Board for review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand.

In the February 2009 remand, the Board instructed the RO to 
request any records pertaining to the Veteran's reported 
medical treatment at the Army Hospital at Fort Lewis, 
Washington, for the period from May 1969 to July 1969.  The 
was also directed to obtain any unit and/or clinical records 
pertaining to the Veteran's involvement in a vehicle accident 
at Fort Bliss, Texas, during the period from June 1970 to 
August 1970.  

First, the Board acknowledges that the RO has made 
appropriate efforts to obtain clinical records regarding the 
Veteran's vehicle accident at Fort Bliss, Texas.  The RO 
requested records from William Beaumont Medical Center (Fort 
Bliss) and a search of the 1970 clinical records failed to 
locate the Veteran.  In addition, the William Beaumont 
Medical Center responded in a letter that there were no 
outpatient records on file for the Veteran and indicated that 
the National Personnel Records Center (NPRC) should be 
contacted for any available records, which the RO had already 
completed.  

Nevertheless, there is no indication that the Veteran's unit 
records pertinent to his involvement in a vehicle accident at 
Fort Bliss, Texas, during the period from June 1970 to August 
1970 were requested from the NPRC or any other appropriate 
agency.  The United States Court of Appeals for Veteran's 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders." 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
compliance with the terms of the remand is necessary prior to 
further appellate review, and if not, "the Board itself errs 
in failing to ensure compliance." Id. Therefore, the Board 
finds that a remand is necessary to request the Veteran's 
unit records.    

Furthermore, with respect to the Veteran's reported medical 
treatment at Fort Lewis, Washington, the Board concludes that 
additional efforts must be accomplished.  The record shows 
that the RO initially contacted NPRC in 2006 and requested a 
search of the records from Fort Lewis, Washington, dated in 
1970.  The response from the NPRC noted that a search of Fort 
Lewis records from 1970 was conducted, but that no records 
pertaining to the Veteran were located.  In the February 2009 
remand, the RO was instructed to request records from Fort 
Lewis from May 1969 through July 1969.  In April 2009, the RO 
did contact NPRC and request records from Fort Lewis, 
Washington.  However, to this date, there is no response in 
the claims file from NPRC.  The Board acknowledges that the 
RO sent a letter to the Veteran in May 2009 explaining that a 
negative response was received with respect to the records 
request.  However, as noted above, the claims file does not 
contain any documented response from the NPRC with respect to 
the RO's April 2009 request.  See Stegall, supra.  As such, 
the Board finds that further efforts to obtain records from 
Fort Lewis, Washington, is necessary prior to adjudication of 
the Veteran's claims.   

While the Board regrets that a remand of this matter will 
further delay a final decision in the claims on appeal, it 
finds that such action is necessary to ensure that the 
Veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC 
and/or any other appropriate agency to 
request unit records from the 
Veteran's involvement in a vehicle 
accident at Fort Bliss, Texas, during 
the period from June 1970 to August 
1970.  If attempts to obtain these 
records are unsuccessful, this should 
be documented in the claims file and 
the Veteran notified accordingly.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The Veteran should be 
notified of the RO's attempts to 
locate his unit records, as well as 
any further action to be taken.

2.  The RO should contact NPRC and/or 
any other appropriate agency and 
request any records from treatment at 
the Army Hospital at Fort Lewis, 
Washington, for the period from May 
1969 to July 1969.  If attempts to 
obtain these records are unsuccessful, 
this should be documented in the 
claims file and the Veteran notified 
accordingly.

As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The Veteran should be 
notified of the RO's attempts to 
locate his records, as well as any 
further action to be taken.

3.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the actions taken in the preceding 
paragraphs

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



